MARTIN, Chief Justice.
This is an appeal from a decision denying an application, filed by the Victor Stove Company, for the cancellation of the trade-mark registration of the word “Victor,” issued May 22, 1923, to the Hall-Neal Furnace Company for domestic heating furnaces.
The application for cancellation herein involved raises the same question as that decided by- this court concurrently herewith in appeal No. 2007, Victor Stove Co. v. Hall-Neal Furnace Co., 58 App. D. C.-, 24 F.(2d) 893. Consistently with the court’s decision in that case, the decision of the Commissioner of Patents, herein appealed from, is affirmed.